F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               DEC 5 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 JAMES A. SANDERS, JR.,

               Plaintiff-Appellant,

 v.                                                  Case No. 97-3082

 J.B. HOPKINS, FLOYD GARNER,                         (D.C. 96-CV-3427)
 SGT. PERICE, SGT. WILLIAMS,                         (District of Kansas)
 DEPUTY FUJI, E.J. MORRIS,
 DEPUTY RIOS, DEPUTY STILL, LT.
 MELTON, LT. ARNOLD, SGT.
 OWENS, DEPUTY BESS, DEPUTY
 JOHNSON, DEPUTY FIELDS,
 DEPUTY MORGAN, DEPUTY
 COUBOCK, DEPUTY ALLEN,
 DEPUTY HOPEWELL and GEORGIA
 MILLER,

               Defendants-Appellees.



                            ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.




      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      James Sanders, proceeding pro se and in forma pauperis, claims that

Defendants violated his Eighth Amendment rights when he was incarcerated as a

pretrial detainee at the Wyandotte County Jail in Kansas City. He also claims that

he was denied due process and equal protection of the laws. The district court

dismissed his action for failure to state a claim. We affirm.

      “We review the dismissal of a complaint for failure to state a claim de

novo.” Riddle v. Mondragon, 83 F.3d 1197, 1201 (10th Cir. 1996). The

plaintiff’s complaint must be construed liberally, and all well-pleaded allegations

must be accepted as true. Swanson v. Bixler, 750 F.2d 810, 813 (10th Cir. 1984).

In addition, we are required to construe Mr. Sanders’s pleadings liberally because

he is proceeding pro se. Shabazz v. Askins, 14 F.3d 533, 535 (10th Cir. 1994).

“A district court should not dismiss a complaint pursuant to Rule 12(b)(6) unless

it appears beyond doubt that the plaintiff could prove no set of facts in support of

his claim that would entitle him to relief.” Riddle, 83 F.3d at 1201 (citing Conley

v. Gibson, 355 U.S. 41, 45-46 (1957)) (citation omitted).




                                          2
      Mr. Sanders was sent to disciplinary segregation for a jail infraction. Rec.

vol. I, doc. 2 at 2 (Complaint filed Sept. 5, 1996). As part of this disciplinary

measure, prison officials required Mr. Sanders to wear handcuffs and ankle

shackles whenever he exited his cell. This included while bathing or showering.

Id. While he was showering with these restraints, Mr. Sanders fell and sustained

a head injury. Id.

      Mr. Sanders claims that requiring him to wear handcuffs and ankle shackles

while showering contravened the Eighth Amendment’s prohibition against cruel

and unusual punishments. The Supreme Court has instructed that claims

involving conditions of confinement brought by pretrial detainees should be

analyzed under the Due Process Clause of the Fourteenth Amendment rather than

under the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 & n. 16 (1979).

The due process standard is used because the Eighth Amendment is concerned

with punishment, and a pretrial detainee may not be punished prior to an

adjudication of guilt. Id. The central inquiry then becomes whether the

challenged condition of confinement amounts to a “punishment.” Id. at 535. “[I]f

a particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Id. at 539. Maintaining jail security and effectively managing a




                                           3
detention facility are valid objectives which may justify the imposition of certain

restrictions. Id. at 540.

      As noted above, Mr. Sanders was placed in disciplinary segregation. He

does not challenge his placement there; he challenges only the use of restraints

while showering. Prison officials are to be “accorded wide-ranging deference in

the adoption and execution of policies and practices that in their judgment are

needed to preserve internal order and discipline and to maintain institutional

security.” Id. at 547. The condition or restriction of requiring a pretrial detainee

in disciplinary segregation to wear restraints while showering is reasonably

related to the legitimate governmental objective of promoting security in the

detention facility. Thus, under Bell, it does not amount to a “punishment” which

would violate the detainee’s due process rights.

      Even were we to analyze Mr. Sanders’s claim of cruel and unusual

punishment under the more specific provisions of the Eighth Amendment, we

would still affirm the district court’s dismissal of the claim. One of the elements

that a plaintiff must establish in order to state a claim under the Eighth

Amendment, when conditions of confinement are at issue, is that a prison official

acted with deliberate indifference to the inmate’s health or safety. Riddle, 83
F.3d at 1204 (citation omitted). “Deliberate indifference” is demonstrated when

the prison official “knows of and disregards an excessive risk to inmate health or


                                           4
safety.” Farmer v. Brennan, ____ U.S. ____, 114 S. Ct. 1970, 1979 (1994).

Requiring an inmate who is in disciplinary segregation to shower in handcuffs and

ankle shackles does not evince deliberate indifference to an inmate’s health or

safety. See Branham v. Meachum, 77 F.3d 626, 631 (2nd Cir. 1996) (requiring an

inmate on “lockdown” to shower while wearing leg irons does not state a claim

under the Eighth Amendment); LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir.

1993) (requiring an inmate who had assaulted prison guards and fellow inmates to

shower while wearing handcuffs and ankle shackles does not state a claim under

the Eighth Amendment). Thus, whether analyzed under the Eighth or Fourteenth

Amendments, Mr. Sanders has failed to state a claim of cruel and unusual

punishment.

      In addition to his Eighth Amendment and due process claims, Mr. Sanders

further claims that requiring him to wear handcuffs and ankle shackles in the

shower violated the Equal Protection Clause because other similarly situated

inmates were not restrained while bathing. Furthermore, he argues that if

convicted murderers are not restrained while bathing, then he, a pretrial detainee,

should not have been so restrained. However, the fact that other prisoners were

not restrained while showering does not establish a violation of the Equal

Protection Clause. Unless Mr. Sanders is a member of a suspect class, or a

fundamental right is at stake, which Mr. Sanders does not allege, disparate


                                          5
treatment need only be rationally related to a legitimate governmental purpose in

order to satisfy the Equal Protection Clause. Riddle, 83 F.3d at 1207. As stated

above, maintaining jail security is a legitimate governmental purpose. Prison

officials have wide discretion to determine what measures should be taken in

order to preserve order and security in a detention facility. Determining that a

particular inmate poses a security risk to fellow inmates and to corrections

personnel, and requiring that inmate to wear ankle and wrist restraints, is certainly

within this discretion.

      We AFFIRM the district court’s dismissal of Mr. Sanders’s claims. The

mandate shall issue forthwith.

                                              Entered for the Court,



                                              Robert H. Henry
                                              Circuit Judge




                                          6